Title: To George Washington from Major General Philip Schuyler, 6 October 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany October 6th 1776

By Mr Bennet, who arrived Yesterday, I was honored with your Excellency’s very obliging Favor of the 30th Ultimo.
I should have been much happier than I am if the Resolutions of Congress of the 25th Ultimo had not put it out of my power to be in Sentiment with you on the Resolution of the 14th of the same Month. Without advising me that I am no longer in Command, they resolve that “Mr Stockden and Mr Clymer” are “appointed a Committee to proceed to Tyonderoga to confer with General Gates with Respect to the Army under his Command.”
I believe I shall be able to collect about forty thousand Boards,

part of them are already gone from hence, together with a considerable Number of Rafters—I believe the Committee of this place will be able to procure about 20,000 Boards & they have employed people to procure the Timber Mr Ayres requested of them.
Be so good as to order the Quarter Master General to send me about two thousand pounds on Account or if it makes no Difference, I will draw on the Military Chest here.
I am in great Hopes that you have so embarrassed the Enemy by your Movement from New York that they will find it impossible to form and execute any plan that will materially distress you in the Remainder of this Campaign.
The Army in this Quarter is well supplied with provision and I trust will continue to be so—The three Row Gallies are gone to join the Fleet and a fourth will be very soon equipped—I do not apprehend that the Enemy will be able to do any Thing of Consequence to the Northward, unless they should suspend their Operations until the Term of Inlistment of our Troops expires. I confess, my Hopes of seeing an Army speedily raised on the new Establishment are not very sanguine; that the Soldiers are to pay for their Cloathing will be a great Obstacle, as the price of every Necessary is so extremely high—perhaps it would have been as well if Congress had enumerated the Articles each Soldier should be furnished with, and determined the Stoppage that should be made for it. I am dear Sir with every friendly Wish & every respectful Sentiment Your Excellency’s most obedient humble Servt

Ph: Schuyler

